Citation Nr: 1327052	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Tallahassee Memorial Hospital on August 9, 2010.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1998 to August 1998 and from January 2003 to March 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida (VAMC) that denied payment or reimbursement for medical expenses incurred as a result of treatment rendered at Tallahassee Memorial Hospital on August 9, 2010.  

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims payment or reimbursement for unauthorized medical expenses incurred at Tallahassee Memorial Hospital on August 9, 2010.  Review of those treatment records shows that initial triage notes show that the Veteran was complaining of right upper quadrant pain of the abdomen of two months duration, but the emergency room treatment records show that the pain was in the right lateral abdomen pain.  The Veteran has contended, and VA treatment records from the following day indicate, that the Veteran believed that he might have appendicitis.  Although there is an August 2011 VA medical opinion that the Veteran's treatment was nonemergent in nature, this appears to have been based on a chief complaint of right upper quadrant pain on and off for two months, without taking into consideration the Veteran's lay statements that he believed he had acute appendicitis, which, the Board points out, can be emergent in nature.  It is also noted that the opinion relied on medical records dated in June 2010, which are not available for review by the Board either in the claims folder or in the Veteran's electronic claims folder (Virtual VA).  Under these circumstances, the Board finds that an additional VA opinion regarding the emergent nature of the Veteran's treatment is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should insure that any and all records of treatment that the Veteran received at the VAMC prior and subsequent to August 2010 have been associated as part of the record before the Board.  

2.  The VAMC should obtain a medical opinion regarding the emergent nature of the treatment that the Veteran received on August 9, 2010.  The statements regarding the belief that the Veteran was suffering from acute appendicitis must be specifically addressed.  

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


